El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
En el presente caso el objeto de la demanda es que la corte declare que la demandante tiene derecho- a la propiedad de-rma sexta parte de una casa en la Calle de Betances, en Sa-bana Grande, Puerto Rico, descrita en la demanda.
Los demandados en su contestación aceptaron algunos de los hechos y negaron otros y como materia nueva expusie-ron que la casa en litigio ha sido poseída por sus primitivos dueños, Esteban Malaret y sn esposa Reparada Anglada, con anterioridad al año 1859, y desde este año en adelante por *290su hijo Pedro Malaret Anglada, y su esposa e hijos, tona fide, sin interrupción, quieta y pacíficamente en concepto de due-ños; que la acción ha prescrito conforme al artículo 1864 del Código Civil Revisado y a los artículos concordantes de los códigos anteriores; y que los demandados han adquirido .justo título por prescripción de más de treinta años.
La Corte de Distrito de Mayagüez en su opinión declaró prohado que los demandados, en virtud de un expediente de dominio aprobado por el mismo tribunal habían inscrito su. título en el registro de la propiedad, adquirido por herencia de Esteban Malaret; y en dicho expediente se presentó prueba testifical para demostrar la posesión quieta, pública, pacífica y sin interrupción por los demandados y su causante Pedro Malaret Anglada. La corte inferior en su opinión también declaró probado que no existió prueba satisfactoria en cuanto al título por el cual adquirió Sebastián Busigó, padre de la demandante, la sexta parte de la casa en litigio; que no había ningún documento para demostrarlo, ni testigos presenciales del otorgamiento de tal documento. Estamos de acuerdo con el tribunal en estos extremos y creemos que la prueba presen-tada para demostrar tal título fue insuficiente.
La apelante se funda principalmente en admisiones hechas por el Dr. Malaret, uno de los demandados, y en otras admi-siones.
Existió prueba suficiente del hecho del fallecimiento de Busigó Pou, padre de la demandante, por el año 1877 y de que en su testamento declaró como bienes de su propiedad, entre otros, la sexta parte de esa casa, la que fué adjudicada a su consorte, de quien ía adquirió la demandante, en una mitad por herencia y en la otra por compra a su hermano Luis Busigó. Pero esto no prueba que en verdad él ni sus derecho-habientes fueran los dueños de esa sexta parte de la casa.
La corte en su opinión declaró probado que Esteban Mala-ret fabricó la casa en litigio en el año 1853, que desde enton-ces figuró a su nombre en los cuadernos del reparto de con-*291tribuciones del colector municipal de Sabana Grande, desde 1864 a nombre de Pedro Malaret Angiada y más tarde a nom-bre de la sucesión de este señor, así como que siempre la pose-yeron quieta, pública y pacíficamente como dneños.
Continúa la corte y expresa,'que como Sebastián Busigó falleció en 1877 q antes, que cualquier contrato que. se cele-brara debe de llevar una fecha anterior a dicha época; que la primera reclamación judicial hecha con relación a la casa lo fué en 8 de febrero de 1910, cuando la demandante se opuso al expediente de dominio. Entre estas fechas había trans-currido un período de más de 32 años. Entra la corte a exa-minar si' este período fué interrumpido. La supuesta inte-rrupción se funda en varias cartas. Algunas de ellas fueron escritas por Rosa Jordán de Malaret y convenimos con la corte on que ninguna de estas cartas contiene absolutamente nada esencial a la cuestión ya que la de 9 de mayo de 1897 dirigida ni Sr. Gaztambide se refiere a que en eSe mes le es imposible hacer desocupar a un Sr. Acevedo, porque como siempre le ha pagado por adelantado no podrá arreglar con él hasta junio, pero le promete que desocupará tan pronto encuentre dónde mudar su tienda; y la de febrero 16,. 1910, dirigida al .Sr. Gaztambide Busigó trata únicamente de que enterada del ■escrito de oposición a su expediente de dominio, ella y sus hijos están dispuestos a oir sus alegaciones. Se hace gran hincapié en otras dos cartas escritas por el Lr. Pedro Mala-ret en las cuales trata con la demandante, o sus agentes, sobre la compra de una sexta parte de la cual alega ella ser dueña, ■o de la venta por los dueños de las cinco-sextas partes a la ■demandante. No hay prueba que demuestre la autorización para que él tratara a nombre de los otros demandados. Sin ■embargo, se le presentó como un testigo de la demandante y ■de este modo se acepta su credibilidad. ’ Nq se ha demostrado ■que él estuviera equivocado, ni tampoco adolecen sus mani-festaciones de inverosimilitud. El declaró que había escrito dichas cartas a los agentes de la demandante porque ellos le ■dijeron que su principal era el dueño de una sexta parte de *292la casa en litigio y él creyó sus manifestaciones, pero sin tener conocimiento personal de que en realidad la demandante fuera dueña; que él acababa de regresar de sus estudios médicos y no estaba muy enterado de los negocios de su padre. Para que una admisión constituya interrupción es necesario que se baga por una persona que esté enterada de los becbos. No es posible que surja de la mera voluntad de tratar con per-' sonas que se dicen ser dueñas de la-propiedad y a cuyas mani-festaciones se les da crédito. El declaró que no estaba ente-rado de los becbos y por tanto no estaba en condición de admitirlos.
La corte sigue examinando otras supuestas admisiones, pero no dió crédito a tales manifestaciones.
liemos seguido en lo sustancial -la opinión del tribunal inferior. La parte apelante en su alegato trata de demostrar 3 a adquisición del título por Busigó Pou fundada en las admi-siones de varios de los demandados, en la manifestación becba en el testamento del Sr. Busigó Pou y en el becbo de que a su viuda se le adjudicara esa- sexta parte. Indudablemente oue estas manifestaciones no eran prueba del título y que las admisiones no satisficieron al tribunal inferior ni nos satisfacen a nosotros para justificar la existencia de un título anterior al año 1877 del cual se derivó el título de la deman- • dante. La declaración del testigo' G-aztambide se refiere a una oferta de transacción que le hiciera Pedro Malaret An-glada. Las manifestaciones de Emiliano Nazario son muy vagas e indefinidas, y como ya bemos visto, el tribunal no le dió crédito ni a ellas ni a otras manifestaciones. No es motivo, suficiente para revocar una sentencia el que la decla-ración de un testigo no baya sido contradicha, a menos que su declaración sea convincente y robusta. Se presentó prueba por medio de la declaración del testigo G-aztambide y de otros para demostrar que la demandante era la dueña en común con los demandados y ejecutó actos de dominio sobre la casa. El particular más importante de esta prueba es que G-aztam-bide, el esposo de la demandante, exigió que se desocupara *293la casa para él poder tomarla y que la demandada Eosa Jor-dán así lo hizo. Pero esta manifestación es compatible con la idea de un arrendamiento por parte de G-aztambide y no prueba el dominio por parte de la esposa. Un demandante en acción reivindicatoría debe presentar prueba de naturaleza más robusta.
Por tanto sostenemos con la corte inferior que la deman-dante no probó su título, y que aunque hay indicios de la posi-bilidad de la existencia de tal título, de los autos consta que los demandados adquirieron también su título por prescrip-ción de más de 30 años.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.